              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                     )
                                                              )
                                      Plaintiff               )
                                                              )
                       v.                                     )
                                                              )       17-03110-01-CR-S-SRB
RONALD A. STONE,                                              )
                                                              )
                                      Defendant.              )



                              ORDER APPOINTING COUNSEL

       ORDERED that, pursuant to the Criminal Justice Act (18 U.S.C. '3006A), Kristin Jones,

Attorney at Law, be, and is hereby, appointed to represent the defendant before the United States

Magistrate Judge and in all proceedings thereafter unless and until relieved by Order of the United

States District Court for the Western District of Missouri.



                                                  /s/ David P. Rush
                                              DAVID P. RUSH
                                              United States Magistrate Judge

Date: October 21, 2019




         Case 6:17-cr-03110-SRB Document 153 Filed 10/21/19 Page 1 of 1
